DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/9/22.  In particular, claims 8 and 11 have been amended to recite that the molding material and resin material are pellets.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim  15 recites the limitation "non-fluorinated compound" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 8 does not recite the limitation, however other claims such as claim 11 does recite the limitation.
Claim 16 recites “The molding material according to claim 11”.  Claim 11 is a method claim.  Thus, it is unclear whether applicant intended “ The method according to claim 11” or “A molding material prepared by the method according to claim 11”.



Claim Rejections - 35 USC § 102
Claim 8-9, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,314,959 (herein Rolando).
As to claim 8, Rolando discloses molding materials and bodies made thereof with similar graft copolymers with graft chains of fluorine containing compounds.  See abstract and examples.  Rolando discloses that the material is pelletized (in the shape of pellets) for convenience of handling and storage.  See col. 9, lines 5-15.  Specifically, see example 1 (starting at bottom of col. 9), wherein a polypropylene pellet (reading on the claimed resin material) is grafted by thermal radiation (heat, thus radiated; note that the claim does not limit the type of radiation) with a fluoro compound (BuFOSEA, see col. 11, second paragraph).  After grafting, the material is pelletized (via a pelletizer to yield beads, with dimensions that read on pellets) to form a molding material.  See col. 11, lines 25-30.  
As o claim 9, the grafting monomer are listed at the bottom of col. 5 and the examples.  For example, the monomers (compounds) can be  
    PNG
    media_image1.png
    31
    345
    media_image1.png
    Greyscale
, which reads on the claimed formula I, wherein Rf8 is a 3 carbon fluoroalkyl group, Y is an aliphatic group having 2 carbons and X is hydrogen.  Note that multiple monomers (fluorine-containing compounds) read on the claimed formula I.  
As to claim 11, Rolando discloses similar methods of making molding materials and bodies made thereof with similar graft copolymers with graft chains of fluorine containing compounds.  See abstract and examples.  Rolando discloses that the material is pelletized (in the shape of pellets) for convenience of handling and storage.  See col. 9, lines 5-15.  Specifically, see example 1 (starting at bottom of col. 9), wherein a polypropylene pellet (reading on the claimed resin material) is grafted by thermal radiation (heat, thus radiated; note that the claim does not limit the type of radiation) with a fluoro compound (BuFOSEA, see col. 11, second paragraph) and a non-fluorinated compound (e.g. an initiator, see examples).  After grafting, the material is pelletized (via a pelletizer to yield beads, with dimensions that read on pellets) to form a molding material.  See col. 11, lines 25-30.  
As o claim 13, the grafting monomer are listed at the bottom of col. 5 and the examples.  For example, the monomers (compounds) can be  
    PNG
    media_image1.png
    31
    345
    media_image1.png
    Greyscale
, which reads on the claimed formula I, wherein Rf8 is a 3 carbon fluoroalkyl group, Y is an aliphatic group having 2 carbons and X is hydrogen.  Note that multiple monomers (fluorine-containing compounds) read on the claimed formula I.  
As to claim 14, the compositions (pellets) are intended to be molded into films.  See col. 9, lines 45-50 and examples.
As to claims 15-16, the nonfluorine containing compound is exemplified as 5-butyl hydroperoxide (inter alia, see initators listed in bottom of col. 10), which reads on the claimed compound as a compound with reactive radicals.  


Claim 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/154829 (herein Satoh).
In setting forth the instant rejection, the US equivalent, US 11,225,557, is utilized as the English translation.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 8, example 1 reads on the claimed invention wherein a pellet resin material/thermoplastic resin is grafted with a fluorine compound to yield a molding material, which is also a pellet that is utilized to mold articles.  

Claim Rejections - 35 USC § 103
Claim 8-9, 11 and 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,337,373 (herein Formaro) in view of US 5,314,959 (herein Rolando).
As to claim 8, Formaro discloses a molding material (col. 11, lines 25-35 and col. 14, line 1) comprising a resin material comprising an olefin polymer grafted with a fluorine containing compound (e.g. vinylidene fluoride) and a non-fluorinated compound (e.g. methyl methacrylate, which includes a moiety reactive with radicals of claim 15; specifically the reactive double bond).  See col. 3, line 50 through col. 4, line 38 and examples.
Formaro is silent on the molding material and resin material being in the shape of a pellet.
Rolando discloses similar graft copolymers with graft chains of fluorine containing compounds.  See abstract and examples.  Rolando discloses that the material is pelletized (in the shape of pellets) for convenience of handling and storage.  See col. 9, lines 5-15.  Specifically, see example 1 (starting at bottom of col. 9), wherein a polypropylene pellet (reading on the claimed resin material) is grafted with a fluoro compound (BuFOSEA, see col. 11, second paragraph).  After grafting, the material is pelletized (via a pelletizer to yield beads, with dimensions that read on pellets) to form a molding material.  See col. 11, lines 25-30.  
It would have been obvious at the time the invention was filed to have modified the material of Formaro as a Pellet as suggested by Rolando because one would want the convenience of handling and storage.  See col. 9, lines 5-15 of Rolando.
As to claim 9, the fluorine containing compound comprises at least one fluorine containing acrylate ester of (see col. 4, lines 4-8): 
    PNG
    media_image2.png
    103
    549
    media_image2.png
    Greyscale

Also see col. 7, lines 35-50 and examples specifically mentioning 2,2,3,4,4,4-hexafluorobutyl methacrylate, which has the structure 
    PNG
    media_image3.png
    260
    635
    media_image3.png
    Greyscale
 that fits formula I, wherein X=methyl,Y= aliphatic group with 1 carbon, Rf8= a fluoroalkyl group with 3 carbon atoms.  Also note the majority of the fluorine monomers in col. 7, lines 35-50 read on the instant claims.  
Further, note that perfluoroolefins (col. 3, lines 65-67) are taught such as tetrafluoroethylene and hexafluoropropylene.  See col. 5, lines 35-40.
As to claim 11, Formaro discloses a method for producing a resin molded body (col. 12, lines 25-35) comprising irradiating (col. 10, lines 35-47 and examples) a resin material (e.g. polypropylene) with radiation to introduce a graft chain constituting a graft chain with a fluorine containing compound (e.g. vinylidene fluoride) and a non-fluorinated compound (e.g. methyl methacrylate, which includes the moiety reactive with radicals of claim 16).  See col. 3, line 50 through col. 4, line 38 and examples.
Formaro is silent on the molding material and resin material being in the shape of a pellet.
Rolando discloses similar methods of making molding materials and bodies made thereof with similar graft copolymers with graft chains of fluorine containing compounds.  See abstract and examples.  Rolando discloses that the material is pelletized (in the shape of pellets) for convenience of handling and storage.  See col. 9, lines 5-15.  Specifically, see example 1 (starting at bottom of col. 9), wherein a polypropylene pellet (reading on the claimed resin material) is grafted by thermal radiation (heat, thus radiated; note that the claim does not limit the type of radiation) with a fluoro compound (BuFOSEA, see col. 11, second paragraph).  After grafting, the material is pelletized (via a pelletizer to yield beads, with dimensions that read on pellets) to form a molding material.  See col. 11, lines 25-30.  
It would have been obvious at the time the invention was filed to have modified the method of Formaro as a pellet and using a pellet as suggested by Rolando because one would want the convenience of handling and storage.  See col. 9, lines 5-15 of Rolando.
As to claim 13, the fluorine containing compound comprises at least one fluorine containg acrylate ester of (see col. 4, lines 4-8): 
    PNG
    media_image2.png
    103
    549
    media_image2.png
    Greyscale

Also see col. 7, lines 35-50 and examples specifically mentioning 2,2,3,4,4,4-hexafluorobutyl methacrylate, which has the structure 
    PNG
    media_image3.png
    260
    635
    media_image3.png
    Greyscale
 that fits formula I, wherein X=methyl,Y= aliphatic group with 1 carbon, Rf8= a fluoralkyl group with 3 carbon atoms.  Also note the majority of the fluorine monomers in col. 7, lines 35-50 read on the instant claims.  
Further, note that perfluoroolefins (col. 3, lines 65-67) are taught such as tetrafluoroethylene and hexafluoropropylene.  See col. 5, lines 35-40.
As to claim 14, Formaro discloses molding the graft copolymer (col. 12, lines 25-35) using thermal processing (heat treatment).  Formaro does not specifically mention segregating the graft chain via heat treatment.  However, Formaro specifically discloses that the graft chains are found at the surface of the molded articles(after heat treatment, etc.), which improves the surface properties.  See abstract, col. 4, lines 20-28 and col.12, lines 25-35.  Moreover, the method and graft copolymer are identical utilizing heat treatment, therefore with the graft chains on the surface after molding.  Therefore, it is reasonable to take the position that the heat treatment segregates the graft chain on the surface.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,225,557. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 8, patented claim 1 has all the limitations.  Specifically, patented claim 1 recites a molding material comprising a resin material grafted with a fluorine compound.  The resin material is said to be a pellet.  The molding material is said to be a pellet.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Specifically, applicant argues that Rolando does not teach that the product is a pellet prior to palletization.  
In response, the examiner disagrees.  The examples are clear that the resin material starts as a pellet and the molding material is pelletized into a pellet.  Specifically, see example 1 (starting at bottom of col. 9), wherein a polypropylene pellet (reading on the claimed resin material) is grafted by thermal radiation (heat, thus radiated; note that the claim does not limit the type of radiation) with a fluoro compound (BuFOSEA, see col. 11, second paragraph) and a non-fluorinated compound (e.g. an initiator, see examples).  After grafting, the material is pelletized (via a pelletizer to yield beads, with dimensions that read on pellets) to form a molding material.  See col. 11, lines 25-30.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764